Citation Nr: 1439320	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  11-21 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for service-connected narcolepsy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to June 2009. 


This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2009 and June 2011 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO), the first granting service connection and assigning a 10 percent rating, and the second, increasing the initial rating to 20 percent. 

The Veteran filed his initial claim for service connection as part of VA's pre-discharge program, a program to help veterans obtain evidence for any VA disability compensation claim prior to separation or retirement from active duty.  


FINDING OF FACT

During the appeals period, the Veteran's has had at least 10 service-connected narcolepsy episodes on a weekly basis and at least one major seizure over the past twelve months.  


CONCLUSION OF LAW

For the entire appeals period, the criteria for a rating of 80 percent, and no higher, have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.321, 4.2, 4.7, 4.124a, Diagnostic Code 8108-8911 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Ratings

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).



A.  Narcolepsy 

Narcolepsy consists of recurrent, uncontrollable, brief episodes of sleep, often associated with hypnagogic or hypnopompic hallucinations, cataplexy, and sleep paralysis.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (32nd ed. 2012). 

Narcolepsy is evaluated as petit mal epilepsy.  38 C.F.R. § 4.124a, Diagnostic Code (DC) 8108.   Petit mal epilepsy is rated under the general rating formula for minor seizures.  38 C.F.R. § 4.124a, DC 8911.  Under DC 8911, both the frequency and type of seizures that the Veteran experiences are considered in determining the appropriate rating.  A major seizure is characterized by generalized tonic-clonic convulsion with unconsciousness.  A minor seizure consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head (pure petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type) or sudden loss of postural control (akinetic type).  38 C.F.R. § 4.124a, DC 8911.

To warrant a rating the seizures must be witnessed or verified at some time by a physician, and regarding the frequency of epileptiform attacks, competent, consistent lay testimony emphasizing convulsive and immediate post-convulsive characteristics may be accepted.  It is also provided that the frequency of seizures should be ascertained under the ordinary conditions of life while not hospitalized. 38 C.F.R. § 4.121 (2013). 

Under the rating criteria for petit mal epilepsy, a 10 percent rating is assigned for a confirmed diagnosis of epilepsy with a history of seizures.  A 20 percent rating is assigned when there has been at least one major seizure in the last two years; or at least two minor seizures in the last six months.  A 40 percent rating is assigned when there has been at least one major seizure in the last six months or two in the last year; or averaging at least five to eight minor seizures weekly.   A 60 percent rating is assigned when there has been an averaging of at least one major seizure in four months over the last year; or nine to ten minor seizures per week.  An 80 percent rating is assigned when there has been an averaging of at least one major seizure in three months over the last year; or more than 10 minor seizures weekly.  A 100 percent rating is assigned when there has been an averaging of at least one major seizure per month over the last year.  38 C.F.R. § 4.124a, Diagnostic Code 8911.

Analysis

The Veteran's narcolepsy was first diagnosed in 2001 after the Veteran noticed that he dosed off when not active.   After a sleep study, he was formally diagnosed with narcolepsy.   The Veteran's narcoleptic episodes are often triggered when the Veteran is either inactive or sitting in one place for a time such as when he drove to work, according to a May 2009 sleep survey completed by the Veteran.  The Veteran was medically retired for narcolepsy from military service.  The Veteran's narcolepsy is currently rated at 20 percent, but he contends that he is entitled to a higher rating.     

In evaluating the frequency of attacks, the Board reviewed medical documentation submitted by the Veteran's private treating physician who specializes in sleep disorders.  

In a November 2007 treatment record, the physician noted the Veteran's daily schedule.  On a typical day when the Veteran worked, he woke up at 4:30 a.m., took Adderall, a drug used to manage his daytime sleepiness approximately 30 minutes later.  By lunch time, the Veteran would have significant drowsiness requiring him to take a power nap in his car.  The Veteran would arrive home by 3:00 p.m. or 4:00 p.m., and remain drowsy until he went to bed at 9:00 p.m. or 10:00 p.m.   As part of his treatment regimen, the Veteran had and continues to have "drug holidays" when he will voluntarily not take Adderall and sleep for nearly an entire weekend.  In comparing the Veteran's reported daily symptoms to the rating criteria, the private treating physician reported in a January 2008 letter the Veteran has multiple episodes of interrupted consciousness during the day and as frequently as once a week will have a loss of postural control, which he describes as "akinetic type of petit mal seizure."  Although the January 2008 treatment notes provide some insight into the Veteran's condition, the notes did not offer specific enough information as to the specific number of his narcoleptic episodes necessary for rating purposes.  

Fortunately, the Veteran's treatment records from the Columbia South Carolina VA Medical Center (VAMC) provided additional guidance.  

In January 2010 and in April 2010 the Veteran reporting having narcoleptic sleep episodes three times per day, information relayed by his a treating nurse practitioner at the VAMC, which is consistent with an 80 percent rating.  

The Board delved further into the Veteran's medical record, and determined that the number of narcoleptic episodes were consistent with the higher 80 percent rating.  In a June 2010 progress note, it was reported that the Veteran only had "two sleep episodes per day where he has to nap vs. 4 if he does not take meds."   The episodes last between 20 to 45 minutes.  When taking medication, the Veteran at least 10 narcoleptic episodes during the work week and at least 8 during weekend, if he has a "drug holiday." 

In order to obtain a more detailed account of the frequency of the Veteran's narcoleptic episodes, VA scheduled the Veteran for a VA compensation and pension (C&P) examination in August 2010.  During this examination, the Veteran reported the need to sleep twice a day when on medication and four times a day without it.  The Board matches the frequency with the need to sleep with the number of petit mal epileptic seizures required under the criteria, and comes up with more than 10 "petit mal seizures" per week based on his compliance to date with treatment, which is consistent with an 80 percent rating, rather than a 20 percent rating.   

In July 2011, the Veteran underwent a second C&P examination to evaluate the current severity of his narcolepsy.  The examiner reported that the Veteran had at least one cataplexic attack each month brought on by stressful situations such as being in crowds, or making decisions, and had at least 10 impulsive sleep episodes lasting up to 45 minutes each week, a notation, the Board finds these findings consistent with the higher 80 percent rating criteria.  

VA sent the Veteran to his most recent C&P examination of record in January 2013 yielded similar results to the 2011 C&P examination.  The Veteran reported having more than 10 narcoleptic episodes per week with cataplexy occurring one to two times every six months, which occurs suddenly without warning and can be triggered by typical activities such as laughing.  The examiner also went as far to say that the Veteran's "[e]xcessive sleepiness prevents attention needed to successfully maintain employment."  

Although the Veteran's narcoleptic episodes have ebbed and flowed due to treatment.  The Board finds that he has had at least, and often more than, 10 narcoleptic episodes on average per week, which is consistent with a higher 80 percent rating rather than the 20 percent rating.  

In regard to extraschedular considerations under 38 C.F.R. § 3.321(b), the Board notes that the Veteran is already in receipt of a total disability rating based on individual unemployability as a result of his service-connected disabilities (TDIU).  As such, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case. Thun v. Peake, 22 Vet. App. 111, 115 (2008); Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014). 

II.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Notice must be provided before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA complied with the duty to notify by sending the Veteran a notice in June 2009, prior to the rating decisions now on appeal.  

VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records and post-service treatment records are in the claims folder.  Additionally, VA provided the Veteran with examinations in August 2010, July 2011 and January 2013.  The examination reports of record reflect that the examiner reviewed the Veteran's past medical history, recorded the Veteran's current complaints, and conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the evidence of record.  Accordingly, the Board concludes that examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   Accordingly, all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103.  


ORDER

An initial rating of 80 percent, and no higher, for service-connected narcolepsy is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


